Exhibit 10.2

Form of Letter of Appointment

Nielsen Holdings plc (the “Company”)

AC Nielsen House

London Road

Oxford

OX3 9RX

[DIRECTOR NAME]

[ADDRESS]

[DATE]

Dear [NAME]

This letter sets out the terms and conditions of your appointment to the Board
of the Company as a director of the Company (“Director”). It is agreed that this
is not a contract of employment.

Appointment

 

1. Your appointment as a Director of the Company was approved by the Board of
the Company to take effect on [DATE].

Performance of Duties

 

2. You will be required to exercise your powers as a Director in accordance with
the Company’s policies and procedures and in compliance with the articles of
association of the Company, as in force from time to time (the “Articles”). You
will perform your duties as a Director having regard to relevant legal and
regulatory obligations including in particular the Companies Act 2006 (or any
act which supersedes it) and the Articles.

 

3. You must be prepared to commit additional time to your role as circumstances
require particularly when the Company is undergoing a period of increased
activity. You may also be required to serve on committees of the Board and/or to
assume additional responsibilities.

 

4. As a Director, you have the same general legal responsibilities to the
Company as any other Director. The Board is collectively responsible for the
success of the Company.

 

5. By accepting this appointment you undertake that you are not subject to any
restrictions that prevent you from holding the office of Director and that you
have sufficient time to carry out your duties in accordance with the terms of
this letter of appointment.

 

6. Unless specifically authorised to do so by the Board you will not enter into
any legal or other commitment or contract on behalf of the Company.

Fees and Expenses

 

7. For the services set out in the paragraphs above, the Company will pay a
director’s fee in accordance with the Company’s directors’ remuneration policy
as approved by the shareholders from time to time.

 

1



--------------------------------------------------------------------------------

8. All fees will cease to accrue with effect from the date of your ceasing, for
whatever reason, to be a Director of the Company.

 

9. In addition to the fees described in paragraph 7, the Company will during
your appointment reimburse you for all properly documented travel, hotel and
other incidental expenses reasonably incurred by you in the performance of your
duties.

Insurance and Indemnity

 

10. As part of your terms of appointment as a Director, you will have the
benefit of and are able to rely upon the indemnity contained in the Articles and
any indemnification agreement entered into between you and the Company from time
to time, the terms of which are expressly incorporated into this letter of
appointment.

 

11. The Company will use its reasonable endeavours to obtain appropriate
directors’ and officers’ liability insurance for your benefit and to maintain
the cover in force for so long as you are a Director, subject to the provisions
governing such insurance and on such terms as the Company may from time to time
decide. You acknowledge that this insurance may not cover claims in which you
are the claimant or are directly or indirectly interested in the claimant.

Conflict of Interests

 

12. As a Director of the Company you are under a statutory duty to avoid a
situation in which you have, or can have, a direct or indirect interest that
conflicts, or may possibly conflict, with the interests of the Company. You
agree and acknowledge that the duty to avoid conflicts of interest will continue
to apply after you cease to be a Director of the Company, specifically with
regards to the exploitation of any property, information or opportunity of which
you became aware when you were a Director.

 

13. In accordance with the duty described in paragraph 12, you hereby agree to
comply with the requirements set out in the Articles in relation to the
disclosure to the Company of any such situations and/or the declaration of any
interests (whether direct or indirect) that you have in a proposed or existing
transaction or arrangement with the Company. You also agree and acknowledge that
any conflicts will be dealt with following the procedures set out in the
Articles.

Confidential Information

 

14. You acknowledge that all information concerning the organisation, business
dealings, finances, transactions or affairs of the Company or any subsidiary
acquired during your appointment is confidential to the Company and you must not
during the period of your appointment or at any time thereafter disclose to any
company or person any trade secrets or other confidential information concerning
the Company other than in the proper performance of your duties or as required
by a Court of competent jurisdiction. During the continuance of your appointment
you will use your best endeavours to prevent the unauthorised publication or
misuse of any confidential information provided that such restrictions shall
cease to apply to any confidential information which may enter the public domain
other than through your default. In accordance with relevant legislative and
regulatory requirements, you must not disclose price-sensitive information other
than in the proper performance of your duties or as required by a Court of
competent jurisdiction.

 

2



--------------------------------------------------------------------------------

Independent Professional Advice

 

15. Circumstances may arise where it is necessary for you to seek professional
advice about the performance of your duties. You will be entitled, after
consultation with the Board and jointly with any other Director(s) whose
interests are the same as yours, to obtain at the Company’s expense such
external independent professional advice as is reasonably necessary to enable
you to carry out the duties of your office.

Insider Dealing/Code of Conduct

 

16. You must comply with all applicable rules of law, stock exchange regulations
and any Company policy for securities transactions by directors and with any
code of conduct of the Company.

Term of Appointment

 

17. Your appointment and any subsequent re-appointment as a Director are at all
times subject to and in accordance with the Articles and subject to any
necessary shareholder ratification.

 

18. Your appointment may be terminated by the Company with immediate effect in
accordance with the Articles.

Data Protection

 

19. You acknowledge that the Company processes personal data collected during
the course of your appointment for administrative and management purposes in
compliance with applicable procedures, laws and regulations. This may involve
such information being forwarded to offices outside the European Economic Area
as necessary from time to time and you consent to the Company doing so.

Changes to personal details

 

20. You shall advise the Company Secretary promptly of any change in your
address or other personal contact details.

Variation

 

21. No variation of this letter shall be effective unless it is in writing and
signed by you and the Company (or respective authorised representatives).

Governing Law

 

22. Your appointment is governed by and shall be construed in accordance with
the laws of England and Wales and any disputes arising out of or in connection
with your appointment are subject to the exclusive jurisdiction of the English
Courts.

 

3



--------------------------------------------------------------------------------

If you are willing to accept this appointment, please sign the enclosed copy of
this letter and return it to me.

The Company looks forward to working with you in the future.

Yours sincerely

[NAME]

[For and on behalf of Nielsen Holdings plc]

 

4



--------------------------------------------------------------------------------

To: The Company Secretary

     Nielsen Holdings plc

I accept appointment as a director of Nielsen Holdings plc on the terms
specified or referred to in your letter to me dated [DATE] of which this letter
is a copy.

 

Signed:     Dated:    

 

5